NO. 07-05-0336-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  AUGUST 23, 2006
                          ______________________________

                             ROBERT E. LANG, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2004-405489; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
                      _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant was convicted after a jury trial of the offense of murder and was

sentenced, by the same jury, to a term of confinement for life in the Institutional Division

of the Texas Department of Criminal Justice. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-
45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.        Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal.

We have reviewed these grounds and made an independent review of the entire record

to determine whether there are any arguable grounds which might support an appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State,

178 S.W.3d 824 (Tex.Crim.App. 2005). In addition, we have reviewed the ground raised

in appellant’s response. We have found no such arguable grounds and agree with counsel

that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.




                                                  Mackey K. Hancock
                                                      Justice


Do not publish.



                                             2